                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    FADUMO SARDEYE,

         Plaintiff,                               Case No. 3:18-cv-01261

    v.                                            Judge Eli J. Richardson
                                                  Magistrate Judge Alistair E. Newbern
    WAL-MART STORES EAST, LP, et al.,

         Defendants.


                                   MEMORANDUM ORDER

         Plaintiff Fadumo Sardeye alleges that Defendants Wal-Mart Stores East, LP, and Walmart

Inc. (collectively, “Walmart”) discriminated against her when she worked at their Knoxville,

Tennessee store in violation of Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.

§§ 2000e, et seq. (Doc. No. 1.) Now before the Court is Walmart’s motion to transfer venue to the

Eastern District of Tennessee for the convenience of the parties under 28 U.S.C. § 1404(a) (Doc.

No. 18), to which Sardeye has responded in opposition (Doc. No. 20). For the reasons that follow,

the motion to transfer will be denied. 1




1
        A motion to transfer venue under 28 U.S.C. § 1404(a) “is a non-dispositive pretrial matter
that a Magistrate Judge may determine pursuant to 28 U.S.C. § 636(b)(1)(A).” Siteworks Sols.,
LLC v. Oracle Corp., No. 08-2130, 2008 WL 4415075, at *1 n.1 (W.D. Tenn. Sept. 22, 2008); see
also Hernandez v. Curtin, No. 08-cv-14037, 2009 WL 94760, at *1 n.1 (E.D. Mich. Jan. 13, 2009)
(same).
I.          Background

            A.      Factual Background 2

            Sardeye, who is a devout Muslim, worked at Walmart store number 1561 in Memphis,

     Tennessee (the Memphis store), from 1999 until 2014. (Doc. No. 1.) During those fifteen years,

     Walmart accommodated her religious practices by excusing her from working in the grocery

     department or as a cashier so that she did not have to handle alcohol or pork products and allowing

     her to use vacation days to observe certain religious holidays. (Id.) In 2014, Sardeye decided to

     move to Knoxville, where her daughters lived. (Id.) Before moving, she visited Walmart store

     number 2065 in Knoxville (the Knoxville store) and spoke with a human resources representative.

     (Id.) Sardeye explained the restrictions on her work necessitated by her religious beliefs, explained

     how the Memphis store had accommodated those restrictions for many years, and asked if the

     Knoxville store would similarly accommodate her if she transferred her employment. (Id.) The

  representative said that it would be “no problem” for the Knoxville store to accommodate Sardeye

  in the same ways that the Memphis store had done. (Id. at PageID# 3, ¶ 20.)

            Sardeye began working at the Knoxville store in October 2014. (Doc. No. 1.) Despite the

     assurance that it would be no problem to accommodate her religious restrictions, Sardeye soon

     encountered difficulties. For example, Sardeye was promoted to a team of workers responsible for

     restocking shelves in the general goods and grocery departments, even though her religious

     restrictions prohibited her from handling groceries. (Id.) Sardeye reminded her supervisors of this

     restriction, and they allowed her to stock only general goods. (Id.) But Sardeye’s “coworkers

     became hostile and intimidating to [her] because of the fact that they had to stock in the grocery



  2
             The facts in this section are drawn from Sardeye’s complaint (Doc. No. 1) and taken as
     true for purposes of the pending motion to transfer venue.



                                                      2
department and general goods departments” while she only stocked general goods. (Id. at

PageID# 4, ¶ 26.) Rather than addressing her coworkers’ behavior directly, Knoxville store

manager Willie Vestal encouraged Sardeye to quit her team assignment. (Doc. No. 1.) Sardeye

refused. (Id.) Her coworkers continued to complain and harass her about her religious

accommodation, telling Sardeye “that she should act like her ‘Iraqi Muslim’ coworkers, who did

handle pork products and alcohol.” (Id. at PageID# 5, ¶ 28.)

        In April 2016, Vestal called Sardeye to his office, “demanded that she bring [him] textual

proof from the Quran that she could not touch pork products or alcohol[,]” and told her that she

would not be allowed to return to work until she did so. (Id. at PageID# 5, ¶ 29.) Sardeye

complained to “the Market Human Resources Manager, Charlotte Boyd, who ultimately sided with

Mr. Vestal and confirmed that [Sardeye] needed to submit paperwork in support of her religious

restrictions.” (Id. at PageID# 5, ¶ 30.) Sardeye wrote a letter to Walmart’s corporate office and its

global ethics department “detailing the discriminatory actions that [she] was facing from her store

management” and “assert[ing] her rights under Title VII[.]” (Id. at PageID# 5, ¶ 31.) In response,

Walmart’s corporate office sent an investigator to the Knoxville store. (Doc. No. 1.) The

investigator verbally reprimanded the store managers, who promised to accommodate Sardeye’s

religious restrictions. (Id.)

        Sardeye continued to experience discriminatory treatment. The Knoxville store reduced

her work hours and frequently assigned her to work alone, without support. (Id.) She also

experienced scheduling issues. (Id.) In 2017, Sardeye took approved vacation days to observe

Ramadan. (Id.) On the day before she returned to work, Walmart called her to confirm that she

should resume her normal shift from 4 a.m. to 1 p.m. (Id.) But when she arrived at work the next

day, she found that she had not been added back to the schedule. (Id.) This continued for several




                                                 3
weeks, and each day her managers had to manually override the Walmart employee scheduling

system to allow Sardeye to work. (Id.) Eventually, Sardeye was added back to the schedule, but

the system indicated that she was to work from 6 a.m. to 3 p.m. instead of her usual shifts from

4 a.m. to 1 p.m. (Id.) Sardeye asked her supervisor what her schedule was, and he instructed her

to work from 4 a.m. to 1 p.m. regardless of what the scheduling system said. (Id.) After several

days of working from 4 a.m. until 1 p.m., Sardeye noticed that the scheduling system had marked

her as absent for the days she had worked. (Id.) She spoke to her managers about this, and they

promised her that the absences were a mistake and would be fixed. (Id.)

       Sardeye continued to work full shifts from 4 a.m. to 1 p.m. as instructed by her managers.

(Id.) But because Walmart’s attendance system showed her schedule as 6 a.m. to 3 p.m., the system

recorded an early departure every day that she left at 1 p.m. and assigned her “a 0.5 attendance

point[.]” (Id. at PageID# 7, ¶ 39.) Sardeye also received a full 1.0 attendance point for taking a day

off to observe Eid al-Adha, a religious holiday, even though Walmart had approved the absence.

(Doc. No. 1.) On November 15, 2017, Walmart fired Sardeye because she had accrued 11

attendance points. (Id.) Sardeye maintains that all of these points were unwarranted. (Id.) Despite

company policy requiring Walmart to coach employees who accrue 9 attendance points—

providing them with an opportunity to correct mistakenly recorded absences or to correct their

own behavior before reaching 11 points—Walmart did not provide Sardeye the required coaching

before terminating her employment. (Id.)

       Sardeye was not able to find comparable work in Knoxville, and she now resides in

Nashville, Tennessee. (Id.)

       B.      Procedural History

       Sardeye filed a charge of discrimination with the Equal Employment Opportunity

Commission (EEOC) on or around February 8, 2018. (Doc. No. 1-2.) The EEOC mailed Sardeye


                                                  4
  a right-to-sue letter on August 14, 2018. (Doc. No. 1-3.) Sardeye initiated this action on

  November 7, 2018, alleging that Walmart discriminated and retaliated against her in violation of

  Title VII. (Doc. No. 1.) She seeks a declaratory judgment as well as compensatory and punitive

  damages. (Id.)

             Walmart answered Sardeye’s complaint (Doc. No. 15) and filed a motion to transfer venue

  (Doc. No. 18). Walmart does not dispute that Title VII’s broad venue provision allows Sardeye to

  bring suit in this district. (Doc. No. 19.) Instead, Walmart argues that transfer to the Eastern District

  of Tennessee is appropriate under 28 U.S.C. § 1404(a) for the convenience of the parties and

  witnesses and in the interest of justice. (Id.) Sardeye disagrees, arguing that this district is at least

  as convenient and that her choice of forum deserves considerable deference. (Doc. No. 20.)

II.          Legal Standard

             28 U.S.C. § 1404(a) provides that, “[f]or the convenience of the parties and witnesses, in

   the interest of justice, a district court may transfer any civil action to any other district or division

   where it might have been brought or to any district or division to which all parties have consented.”

   28 U.S.C. § 1404(a). The purpose of a transfer under this provision “is to prevent the waste ‘of

   time, energy and money’ and ‘to protect litigants, witnesses and the public against unnecessary

   inconvenience and expense . . . .’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (alteration in

   original) (quoting Cont’l Grain Co. v. Barge FBL–585, 364 U.S. 19, 26, 27 (1960)). However, the

      Supreme Court has explained that § 1404(a) only “provides for transfer to a more convenient

      forum, not to a forum likely to prove equally convenient or inconvenient.” Id. at 645–46. Transfer

      under § 1404(a) is therefore “inappropriate where it would serve only to transfer the inconvenience

      from one party to the other.” Coleman v. Dollar Tree Stores, Inc., No. 3–13–0069, 2013 WL

      1775447, at *3 (M.D. Tenn. Apr. 25, 2013).




                                                      5
          “[D]istrict courts have ‘broad discretion’ to determine when party ‘convenience’ or ‘the

interest of justice’ make a transfer appropriate.” Reese v. CNH Am. LLC, 574 F.3d 315, 320 (6th

Cir. 2009) (quoting Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir. 1994)); see also Phelps, 30

F.3d at 663 (a district court’s determination regarding transfer under § 1404(a) is reviewed only

for abuse of discretion). In considering a motion to transfer under § 1404(a), “‘a district court

should consider the private interests of the parties, including their convenience and the

convenience of potential witnesses, as well as other public-interest concerns, such as systemic

integrity and fairness, which come under the rubric of interests of justice.’” Moore v. Rohm &

Haas Co., 446 F.3d 643, 647 n.1 (6th Cir. 2006) (quoting Moses v. Bus. Card Express, Inc., 929

F.2d 1131, 1137 (6th Cir. 1991)). Courts in this district recognize that factors relevant to this

transfer analysis include: “(1) the location of willing and unwilling witnesses; (2) the residence of

the parties; (3) the location of sources of proof; (4) the location of the events that gave rise to the

dispute; (5) systemic integrity and fairness; and (6) the plaintiff’s choice of forum.” Stewart v. Am.

Eagle Airlines, Inc., No. 3:10–00494, 2010 WL 4537039, at *2 (M.D. Tenn. Nov. 3, 2010)

(quoting Oakley v. Remy Int’l, Inc., No. 2:09–0107, 2010 WL 503125, at *4 (M.D. Tenn. Feb. 5,

2010)).

          The party requesting transfer under § 1404(a) bears the “substantial” burden of proving

that transfer is warranted. Smith v. Kyphon, Inc., 578 F. Supp. 2d 954, 958 (M.D. Tenn. 2008).

“[U]nless the balance is strongly in favor of the defendant, the plaintiff’s choice of forum should

rarely be disturbed.” Id. (alteration in original) (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501,

508 (1947)).




                                                  6
III.           Analysis

               Because there is no dispute that Sardeye might have brought this action in the Eastern

       District of Tennessee, 3 the Court may begin its analysis by considering whether a transfer serves

       the purpose of § 1404(a). See Johnson v. UMG Recordings, Inc., No. 3:17-cv-01548, 2018 WL

       4111912, at *5 (M.D. Tenn. Aug. 29, 2018). The primary factors in dispute have to do with the

       locations of witnesses, evidence, and relevant events, as well as the public interest. As explained

       below, Walmart has not shown that these or any other factors weigh strongly in favor of transfer

       to the Eastern District.

               A.      Location of Willing and Unwilling Witnesses

               Walmart’s primary argument in favor of transfer is that Knoxville is a more convenient

       location for all or most of the witnesses in this case. (Doc. No. 19.) Specifically, Walmart points

       to fourteen current employees and three former employees in Eastern Tennessee who are likely to

       testify as witnesses at trial and would have to travel approximately 180 miles from Knoxville to



       3
            An action “might have been brought” in another court for purposes of 28 U.S.C. § 1404(a)
   if: (1) the court “could exercise original jurisdiction over the case;” (2) the court “would have
   personal jurisdiction of the defendants;” and (3) “venue would be proper in that court.” Zimmer
   Enters., Inc. v. Atlandia Imps., Inc., 478 F. Supp. 2d 983, 990 (S.D. Ohio 2007). Title VII provides
   that:

               Each United States district court . . . shall have jurisdiction of actions brought under
               this subchapter. Such an action may be brought in any judicial district in the State
               in which the unlawful employment practice is alleged to have been committed, in
               the judicial district in which the employment records relevant to such practice are
               maintained and administered, or in the judicial district in which the aggrieved
               person would have worked but for the alleged unlawful employment practice, but
               if the respondent is not found within any such district, such an action may be
               brought within the judicial district in which the respondent has his principal office.

   42 U.S.C. § 2000e-5(f)(3). The original jurisdiction and venue requirements are therefore satisfied,
   and there is no argument that the Eastern District of Tennessee would lack personal jurisdiction
   over Walmart.



                                                          7
Nashville to do so. (Id.) Sardeye responds that Walmart may compel its employees to testify and

that there are six witnesses who worked with her in the Memphis store for whom Nashville, which

is approximately 212 miles from Memphis, is more convenient than Knoxville, nearly 400 miles

away. (Doc. No. 20.)

       Witness convenience “is one of the most important factors in the transfer analysis[,]” and

Sardeye is correct that it is the convenience “of non-party witnesses, as opposed to employee

witnesses,” that most concerns the Court. Kyphon, Inc., 578 F. Supp. 2d at 963 (emphasis in

original); see also 15 Charles Alan Wright, et al., Federal Practice and Procedure § 3851 (4th ed.

updated Aug. 2019) (“[T]he convenience of witnesses who are employees of a party is entitled to

less weight because that party can obtain their presence at trial.”). Moreover, “[t]he determination

of the convenience of witnesses is not merely a ‘head count,’ but includes a consideration of the

importance of each witness . . . .” Stewart, 2010 WL 4537039, at *2 (quoting Oakley, 2010 WL

503125, at *4); see also 15 Charles Alan Wright, et al., Federal Practice and Procedure § 3851

(explaining that this factor should not “become ‘a battle of numbers’” and does not turn “on which

party can present a longer list of possible witnesses located in its preferred district”).

       Walmart argues that former employees Grace Mynatt (a co-manager who terminated

Sardeye), Jason Butler (a co-manager whom Sardeye named in an ethics complaint), and Gary

Johnson (one of Sardeye’s supervisors) are “potential key witnesses” who could testify about

Sardeye’s employment, attendance, and interactions with other employees and managers at the

Knoxville store. (Doc. No. 19, PageID# 84.) Walmart also argues that fourteen current employees

could testify about Sardeye’s attendance, employment, and termination and Walmart’s efforts to

accommodate her religious restrictions in Knoxville. (Doc. No. 19.) All of these witnesses,

Walmart argues, reside closer to Knoxville than Nashville. (Id.) Sardeye, meanwhile, argues that




                                                   8
six individuals she worked with at the Memphis store, including supervisors and managers, could

testify about Walmart’s prior accommodation of her religious restrictions and her satisfactory

attendance during the fifteen years she worked for Walmart in Memphis. (Doc. No. 20.) This

testimony is important, Sardeye argues, because Walmart has raised the hardship of

accommodating her religious practices as an alternative affirmative defense and has argued that it

fired her for habitually leaving work early. (Id.)

       Considering each of these witnesses, their geographic location, and the importance of their

potential testimony, the Court finds that this factor does not clearly weigh in favor of transfer to

the Eastern District. There are likely to be important witnesses on both ends of the State of

Tennessee and, while transfer to the Eastern District would eliminate the burden of travel for

Walmart’s witnesses, it would double that burden for Sardeye’s witnesses. See Rice v. PetEdge,

Inc., 975 F. Supp. 2d 1364, 1374 (N.D. Ga. 2013) (witness convenience was “not sufficient to

override plaintiff’s chosen forum” where transfer “would subject plaintiff’s witnesses to the same

inconveniences of travel that defendant seeks to avoid”). Forcing Sardeye “to absorb the same

travel-related inconvenience that [Walmart] wish[es] to avoid” amounts to “a shift in

inconvenience between the parties” that is not permissible under § 1404(a). Kaldy v. Urshow.tv,

Inc., No. 2:16-cv-54, 2017 WL 104148, at *7 (E.D. Tenn. Jan. 10, 2017); see also Coleman, 2013

WL 1775447, at *3 (finding that transfer under § 1404(a) “is inappropriate where it would serve

only to transfer the inconvenience from one party to the other”).

       B.      Residence of the Parties

       Walmart has not argued that this factor weighs in favor of transfer to the Eastern District.

Sardeye resides in Nashville, while Walmart is incorporated in Delaware, headquartered in

Arkansas, and has stores throughout Tennessee. (Doc. No. 1.) The Court finds that this factor

weighs against transfer under § 1404(a).


                                                     9
       C.      Location of Sources of Proof

       Walmart argues that “[a]ll of the documents relating to [Sardeye’s] employment are located

in Knoxville,” including “at least six boxes containing attendance archive reports . . . .” (Doc.

No. 19, PageID# 85, 86.) But Sardeye is correct that “location of documents is generally a neutral

factor” in the § 1404(a) analysis because documents may easily be scanned and electronically

produced, faxed, or delivered overnight. Dan’s Gourmet Spot, LLC v. Versa Mktg., Inc., No. 3:16-

cv-02487, 2017 WL 897547, at *7 (M.D. Tenn. Mar. 7, 2017) (citing Oakley, 2010 WL 503125,

at *5); cf. Johnson, 2018 WL 4111912, at *8 (collecting cases for the proposition that location of

records carries “negligible weight”). Walmart has not pointed to any circumstances justifying

departure from the general rule in this case. The Court therefore finds that this factor is neutral.

       D.      Location of Events that Gave Rise to the Dispute

       The events that gave rise to this employment dispute occurred almost entirely in Knoxville.

(Doc. No. 1.) While Sardeye’s prior employment with Walmart in Memphis may be relevant to

her claims, Knoxville remains the “center of gravity” in this case. Stewart, 2010 WL 4537039, at

*3 (citing Oakley, 2010 WL 503125, at *5). This factor therefore favors transfer to the Eastern

District. See Sacklow v. Saks Inc., 377 F. Supp. 3d 870, 880 (M.D. Tenn. 2019). Sardeye’s reliance

on Alexander v. University of Memphis, No. 3:17-1453, 2018 WL 3719587 (M.D. Tenn. June 4,

2018), to argue otherwise is misplaced. The court in Alexander addressed a motion to dismiss for

improper venue under Federal Rule of Civil Procedure 12(b)(3) and held only that the subject

venue was not improper under Title VII. Id. at *2. The court did not conduct any analysis under

§ 1404(a), and Alexander is therefore inapplicable to this Court’s transfer analysis.

       E.      Systemic Integrity, Fairness, and Other Public-Interest Concerns

       Courts in this district recognize that public-interest factors relevant to the § 1404(a)

analysis include: “(1) the enforceability of the judgment; (2) practical considerations affecting trial


                                                  10
management; (3) docket congestion; (4) the local interest in deciding local controversies at home;

(5) the public policies of the fora; and (6) the familiarity of the trial judge with the applicable state

law.” Kyphon, Inc., 578 F. Supp. 2d at 962. Walmart’s primary argument that public-interest

factors support its motion to transfer is that the Eastern District has an interest in deciding local

controversies like this one. (Doc. No. 19.) However, the only case Walmart cites in support of this

argument is not an employment action but an environmental case concerning the impact of coal

mining permits. As the court in that case explained, “‘environmental cases often provide a

particularly strong basis for finding a localized interest in the region touched by the challenged

action.’” Defs. of Wildlife v. Jewell, No. 2:13-00039, 2013 WL 6179953, at *5 (M.D. Tenn. Nov.

26, 2013) (quoting Sierra Club v. U.S. Dep’t of State, No. C 09-04086, 2009 WL 3112102, at *3

(N.D. Cal. Sept. 23, 2009)). This case does not present such geographically relevant issues, and

Sardeye is correct that, in general, the presentation of federal questions “lessen[s] localized

concerns” for purposes of § 1404(a). Oakley, 2010 WL 503125, at *6.

        Walmart’s remaining argument that transfer is warranted to protect Sardeye’s own

interests, under Title VII, in drawing jurors from the community where the discrimination occurred

entirely misses the mark. Title VII’s broad venue provision allows plaintiffs to bring suit “in any

judicial district in the State in which the unlawful employment practice is alleged to have been

committed,” among other places. 42 U.S.C. § 2000e-5(f)(3). This provision “embodies a public

policy determination that Title VII plaintiffs should have a choice of where to bring suit.” Kyphon,

Inc., 578 F. Supp. 2d at 961. By empowering plaintiffs to choose between venues, Title VII also

protects a plaintiff’s ability to choose “to have her case tried by a jury of peers drawn from the

community in which the discrimination allegedly occurred[.]” Id. at 968–69; see also Sir v.

Diagnostica Stago, Inc., No. 3:16-cv-03142, 2017 WL 4310112, at *3 (M.D. Tenn. Sept. 28, 2017)




                                                   11
(quoting id.). Walmart’s attempt to turn this protection into a proscription is wholly unsupported.

Walmart has not identified any legal authority to support its argument that this Court, in the name

of public interest, should ignore Title VII’s emphasis on the plaintiff’s choice of forum and force

Sardeye to litigate in the venue where the employment discrimination at issue occurred.

       On balance—and in the absence of any further public-interest arguments from Walmart—

the Court finds that the relevant public-interest factors weigh against transfer and in favor of

respecting Sardeye’s choice of venue under Title VII. Both districts are equally well-versed in

federal and Tennessee law and, while the Eastern District may have some interest in adjudicating

alleged discriminatory conduct by local actors, this district likewise has an interest in protecting

the rights of its residents to be free from such conduct.

       F.      Sardeye’s Choice of Forum

       Finally, Walmart argues that Sardeye’s choice of venue is entitled to less deference than

usual because the operative facts in this case occurred elsewhere. (Doc. Nos. 19, 21.) Ordinarily,

a “[p]laintiff’s choice of forum should be given ‘great’ or ‘substantial’ weight when considering

whether to transfer a case under § 1404(a).” United States v. Cinemark USA, Inc., 66 F. Supp. 2d

881, 887 (N.D. Ohio 1999) (quoting Picker Int’l, Inc. v. Travelers Indem. Co., 35 F. Supp. 2d 570,

573 (N.D. Ohio 1998), and Cent. States, Se. & Sw. Areas Health & Welfare Fund v. Guarantee Tr.

Life Ins. Co., 8 F. Supp. 2d 1008, 1010 (N.D. Ohio 1998)). Even assuming Walmart is correct that

Sardeye’s choice of venue is entitled to lesser weight here because the majority of events took

place in Knoxville, this factor still weighs against transfer. See Allenberg Cotton Co. v. Staple

Cotton Coop. Ass’n, No. 06-2449, 2007 WL 2156352, at *2 (W.D. Tenn. July 25, 2007) (affording

plaintiff’s choice of forum “little weight” against transfer where case had “limited connection with

the [plaintiff’s chosen] forum”).




                                                 12
IV.       Conclusion

          Considering all of the relevant factors together, the Court finds that Walmart has not carried

   its burden to show that the balance tips in favor of transfer under 28 U.S.C. § 1404(a). See Kyphon,

   Inc., 578 F. Supp. 2d at 958. Because the parties and witnesses in this action are found across

  Tennessee, travel will be unavoidable. Walmart’s motion, if granted, would simply shift most or

   all of the inconvenience and expense of that travel onto Sardeye. That is not a valid basis for

   transfer under § 1404(a). See Coleman, 2013 WL 1775447, at *3; Rice, 975 F. Supp. 2d at 1374.

   Accordingly, Walmart’s motion to transfer venue (Doc. No. 18) is DENIED.

          It is so ORDERED.



                                                         ____________________________________
                                                         ALISTAIR E. NEWBERN
                                                         United States Magistrate Judge




                                                   13
